Citation Nr: 1313366	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected shell fragment wounds of the feet and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2010, a Board hearing was held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  At the time of the hearing, the Veteran submitted additional evidence pertinent to the claim and the Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  

In October 2009, June 2010, and March 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is service-connected for shell fragment wounds of the feet and left knee.  

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has fibromyalgia that is due to any incident or event in military service, or that is proximately due to, the result of, or aggravated by the Veteran's service-connected shell fragment wounds of the feet and left knee. 


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected shell fragment wounds of the feet and left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the December 2006 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was also informed of the criteria for establishing a claim for secondary service connection in the December 2006 VCAA letter. 

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. The letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2012); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, and private medical records.  The Veteran was also provided with a VA examination and medical opinion for his claimed disability.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the medical examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, in March 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2010 hearing, the undersigned Acting Veterans Law Judge discussed the issue on appeal, and information was solicited regarding the onset, and post-service history and treatment for his disability.  It was also discussed whether there were any outstanding medical records available pertaining to the claimed disability on appeal.  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits, 'but' the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim on appeal based on the current record.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate the claim for secondary service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the current claim based on the current record.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2012); 38 C.F.R. § 3.159(d) (2012); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran contends that his fibromyalgia is caused by his service-connected shell fragment wounds to the feet and left leg and thus, service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard.  See § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (observing that subsection 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  

When the claim is for a disorder or disease not listed in section 3.309(a), then "the 'nexus' requirement of the three-element test" must be satisfied, and evidence of a continuity of symptomatology will not suffice to establish service connection.  Id. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  The Federal Circuit has clarified that the nexus requirement of the three-element test is a higher evidentiary showing than the more relaxed continuity-of-symptomatology standard, and that the latter only applies to the specific chronic diseases listed in section 3.309(a) of the regulations.  Id. (observing that "[t]he primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from . . . service connection via continuity of symptomatology") (emphasis added). 

Because the Veteran's fibromyalgia is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See id.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2012).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
In this case, as will be explained below, the Veteran has been diagnosed with fibromyalgia.  In addition, service connection is in effect for shell fragment wounds of the feet and left knee.  Therefore, the first two elements are accordingly satisfied.  Thus, the remaining question is whether or not the Veteran's fibromyalgia is caused by the Veteran's service-connected shell fragment wounds of the feet and left knee.  

The Veteran's service treatment records are negative for any complaints, findings, or treatment for fibromyalgia.  Post service treatment records beginning in January 2008 reflect treatment for fibromyalgia.  Specifically in a January 2008 private medical report, a private physician notes the Veteran's complaints of pain in his feet and legs from old injuries in Vietnam for the past thirty years.  The Veteran informed the private physician of stiffness, aches, and pains in his neck area, lower back, and mid-back since 2002.  In October 2005, the private physician reported that the Veteran was diagnosed with fibromyalgia syndrome, and he was prescribed Flexeril.  Since that time, there have been no major symptoms, but the stiffness associated with the fibromyalgia has progressively worsened.  After physical examination of the Veteran, the private physician diagnosed him with fibromyalgia syndrome that is not very well controlled.  

In December 2008, the Veteran underwent a VA examination to determine the etiology of his fibromyalgia syndrome.  He complained of unexplained fatigue, sleep disturbance, headaches, alternating diarrhea, constipation, depression, and musculoskeletal symptoms associated with his fibromyalgia.  After physical examination of the Veteran, the VA examiner diagnosed him with fibromyalgia.  The VA examiner concluded that the Veteran's fibromyalgia is not secondary to his service-connected shell fragment wounds of the feet and left knee.  The VA examiner explained that despite numerous abnormalities associated with fibromyalgia, there is no generally agreed upon explanation for the pathogenesis of the disorder.  The most plausible hypothesis suggests that in genetically predisposed individuals, various stressors induce a heightened sense of pain and hypersensitivity to numerous stimuli.  

While the Board acknowledges the December 2008 VA examiner's opinion, the Board finds the opinion to be inadequate.  As previously stated, the VA examiner addressed the question of whether the Veteran's service-connected shell fragment wounds of the feet and left knee caused his fibromyalgia, but failed to specifically address the other pertinent question of whether the Veteran's service-connected shell fragment wounds of the feet and left knee aggravated his fibromyalgia.  The Board also notes that although the examiner noted that there was no generally agreed upon explanation for the pathogenesis of the disorder, the examiner also stated that the most plausible hypothesis suggested that in genetically predisposed individuals, various stressors inducted a heightened sense of pain and hypersensitivity to numerous stimuli.  However, the Board observes that the examiner did not give any examples of such stressors or address the pertinent question of whether being hit by mortar would qualify as a stressor.  See the June 2010 Board remand.  As such, the Veteran was afforded an additional VA examination.  

In July 2010, the Veteran underwent his second VA examination to determine the etiology of his fibromyalgia.  According to the July 2010 VA examination report, after a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed him with shell fragment wounds to both feet resulting in metatarsal fractures 1 through 3 on the left and 2 through 5 on the right, all which have healed and bilateral patellofemoral syndrome.  He concluded that he found no evidence of any shell fragment wounds to his joints and as such, his current disorder (bilateral patellofemoral syndrome) is less likely than not related to service and more likely related to degenerative changes as a result of aging.  He further added that because there was no shell fragment wound to his left knee documented in his service treatment records, he could not render an opinion as to whether the stress of the shell fragment wound to his left knee would result in fibromyalgia.  Finally, the VA examiner opined that there is nothing found in orthopedic literature that suggests a metatarsal fracture would result in a form of fibromyalgia, but the pain in his feet can be a stressor that would lead to the development of fibromyalgia.  

The Board acknowledges the VA examiner's conclusions and opinions set forth in the July 2010 VA examination report; however, it appears that the examiner did not answer all the questions asked in the June 2010 Board remand and more importantly, erroneously determined that the Veteran did not suffer from shrapnel wounds in service.  The Board's remand clearly noted that according to his service treatment records, in October 1971, the Veteran sustained shell fragment wounds to both of his lower extremities.  He sustained fractures to both feet and a bruit in the popliteal area on the left leg.  In November 1971, he was diagnosed with a popliteal arteriorvenous fistula and underwent surgery for repair of the fistula.  Numerous pieces of shrapnel remained in his feet and legs, and the Veteran is currently service-connected for shell fragment wounds of the left foot with retained foreign bodies and tender scar; shell fragment wounds of the right foot with retained foreign bodies and tender scar; and shell fragment wounds of the left knee with tender scar shell fragment wounds of the right foot with retained foreign bodies and tender scar; and shell fragment wounds of the left knee with tender scar.  Thus, the VA examiner's conclusions appear to have been erroneous, and a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board cannot rely on the July 2010 VA examiner's opinion as to the etiology of the Veteran's current disability. 

As such, the Veteran was afforded a third VA examination in August 2011.  The Veteran complained of widespread musculoskeletal pain and tender points.  He admitted to noticing his symptoms approximately in 1998 and was diagnosed with fibromyalgia in 2005.  He described the pain in his shoulders and back with muscle spasms.  After physical examination testing, the VA examiner diagnosed the Veteran with fibromyalgia.  The VA examiner concluded that fibromyalgia is a chronic pain disorder with unknown etiology and unclear pathophysiology.  He further added that there is no evidence that a single event "causes" fibromyalgia, but rather, many physical and/or emotional stressors may trigger or aggravate symptoms.  There is also no evidence that the Veteran is genetically predisposed to fibromyalgia since his family history is negative.  Thus, the VA examiner concluded that because the etiology is unknown, the etiological hypothesis is unproven and therefore speculative in nature.  He further added that while it is possible that many stressors could potentially contribute to the development of fibromyalgia the exact degree of contribution from any one specific factor cannot be determined without resorting to speculation.  

Because the August 2011 VA examiner did not provide an opinion as to whether the Veteran's fibromyalgia is related to his service-connected shell fragment wounds of the feet and left knee, an independent medical expert opinion was requested in December 2012.  

In a January 2013 medical opinion, C.W., M.D. provided an opinion regarding the etiology of the Veteran's fibromyalgia.  He indicated that he reviewed the Veteran's claims file and noted that the Veteran sustained shell fragment wounds to both lower extremities in 1971, resulting in fractures to both feet with vascular injuries.  Since that time, he has endured chronic problems with both legs.  Dr. C.W. concluded that there is no medical evidence of record to support that the currently diagnosed fibromyalgia, which was initially diagnosed between 2005 and 2008, was caused or aggravated by the multiple injuries suffered in service in 1971.  He explained that during most of the period of time over the past 10 to 15 years, the Veteran's multiple musculoskeletal pains have been felt to be related to osteoarthritis, all based on strong evidence from history, examination testing, and radiographic findings.  Only recently was a diagnosis of fibromyalgia added.  Additionally, there is no evidence in the medical records that the Veteran's service-connected shell fragment wounds made him more susceptible in developing fibromyalgia.  There is no medical literature that trauma of any kind would make a person more susceptible to developing fibromyalgia over a period of several decades.  Dr. C.W. acknowledged that there are a number of stressors that have been reported to be temporally related to the onset of the chronic widespread pain seen in fibromyalgia, such as viral illnesses, emotional trauma, stress, surgeries, and physical injuries and trauma; however, he concluded that it is unlikely that the injuries sustained in 1971 would qualify as a stressor for activating fibromyalgia in a genetically predisposed individual over 25 years later.  He explained that is impossible to determine whether the Veteran or anyone in the general population is genetically predisposed to develop fibromyalgia.  

In support of his claim, the Veteran submitted a private medical statement from A.E., M.D in July 2008.  Dr. A.E. explained that the Veteran has been under his care since September 2002 and suffers from several debilitating disease processes that affect his daily function.  In his review of records dating back to his in-service injury, Dr. A.E. states that there is substantial evidence that many of his current disorders arise from or are worsened by that initial injury.  The mortar explosion caused multiple fractures of his feet, which likely has hastened and worsened his arthritis, foot pain, and overall discomfort.  The fragments caused disfiguring scars of the lower extremities which contribute to his limited range of motion.  Dr. A.E. opined that the Veteran's current disorder regarding his lower extremities can be related to his trauma suffered while in the military.  

The Board acknowledges the July 2008 private medical statement; however, in weighing the probative value of such opinion, the Board finds it is less probative than the highly probative January 2013 medical opinion from Dr. C.W.  As mentioned above, Dr. A.E. seems to imply that the Veteran's fibromyalgia is attributable to his service-connected shell fragment wounds to the feet and left leg.  However, Dr. A.E. fails to specify in his opinion which disorder of his lower extremities is actually caused by his service-connected disabilities.  As noted above, the Veteran also has been diagnosed with osteoarthritis, and Dr. C.W. indicated in his opinion that there is strong evidence from history, examination testing, and radiographic findings that the multiple musculoskeletal pains have been felt to be related to osteoarthritis since a diagnosis of fibromyalgia has only been recently added.  More importantly, Dr. A.E. did not provide any rationale to the conclusion reached regarding the etiology of the Veteran's fibromyalgia.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

Therefore, the Board finds that the January 2013 medical opinion provides more supporting clinical data and rationale against an etiological relationship than the July 2008 private medical opinion in support of such relationship, and thus has more probative value.  As such, service connection for fibromyalgia, to include as secondary to the Veteran's service-connected shell fragment wounds of the feet and left leg, must be denied.  

To the extent that the Veteran contends that he incurred his fibromyalgia in active service or on a direct basis, as due to an injury or disease incurred in active service, the Board finds that service connection a direct basis is not warranted.  There is no competent evidence of record showing that the Veteran's fibromyalgia was incurred in, or is causally related to, service.  As previously stated, while the Veteran was treated for shell fragment wounds to both of his lower extremities in October 1971 and November 1971, there is no evidence of the Veteran being treated for fibromyalgia.  

The Board also acknowledges that the Veteran submitted internet articles discussing fibromyalgia.  To the extent that the internet articles rise to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the articles submitted by the Veteran fall into this (general) category.  Further, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is not material as to the issue of whether his fibromyalgia is related to his service-connected shell fragment wounds of the feet and left knee.  

The Board has considered the arguments advanced by the Veteran that his fibromyalgia is related to his military service or to his service-connected shell fragment wounds of the feet and left leg.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, fibromyalgia requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for fibromyalgia, to include as secondary to service-connected shell fragment wounds of the feet and left knee, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected shell fragment wounds of the feet and left knee is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


